          Case 2:15-cv-00880-TC Document 97 Filed 08/19/19 Page 1 of 3




SHAWN McGARRY (5217)
GARY T. WIGHT (10994)
KIPP AND CHRISTIAN, P.C.
10 Exchange Place, 4th Floor
Salt Lake City, Utah 84111
Telephone: (801) 521-3773
smcgarry@kippandchristian.com
gwight@kippandchristian.com

Attorneys for Defendant Judd LaRowe, M.D.

                   IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



 MARTIN CROWSON,
                                                            NOTICE OF APPEAL
               Plaintiff,

 v.
                                                          Civil No. 2:15-cv-880-RJS
 WASHINGTON COUNTY; WASHINGTON
 PURGATORY CORRECTIONAL                                      Judge Tena Campbell
 FACILITY; WASHINGTON COUNTY
 SHERIFF’S DEPARTMENT; SHERIF
 CORY C. PULSIPHER; JUDD LAROWE;
 MICHAEL JOHNSON; BRET LYMAN;
 RYAN BORROWMAN; J. WORLTON; and
 JOHN DOES 1-4 in their individual and
 official capacities,

               Defendants.


       Defendant Judd LaRowe, M.D. (hereinafter “Dr. LaRowe”), by and through counsel,

pursuant to the Federal Rules of Civil Procedure and the Federal Rules of Appellate Procedure,

hereby appeals the memorandum decision and order denying in part Defendants’ Motion for

Summary Judgement entered in this matter on July 19, 2019. (Doc. No. 93).

       This appeal is based primarily upon the doctrine of qualified immunity.
          Case 2:15-cv-00880-TC Document 97 Filed 08/19/19 Page 2 of 3




       This appeal is to the United States Court of Appeals for the Tenth Circuit.

       Dr. LaRowe joins Defendants Michael Johnson, Washington County and Sheriff Cory

Pulsipher’s Appeal (Doc. No. 94) pursuant to Rule 3 of the Federal Rules of Appellate Procedure.

       DATED this 19th day of August, 2019.

                                             KIPP AND CHRISTIAN, P.C.


                                             /s/ Gary T. Wight
                                             SHAWN McGARRY
                                             GARY T. WIGHT
                                             Attorneys for Defendant Judd LaRowe, M.D.




                                                2
         Case 2:15-cv-00880-TC Document 97 Filed 08/19/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

      I hereby certify that on the 19th day of August, 2019, I caused a true and correct copy of

the foregoing NOTICE OF APPEAL was E-filed though the United States District Court for

Utah ECF and served upon following:


      Ryan J. Schriever
      The Schriever Law Firm
      PO Box 701
      Springville, Utah 84663
      Attorney for Plaintiff

      Frank D. Mylar
      MYLAR LAW, P.C.
      2494 Bengal Blvd. Salt Lake City, Utah 84121
      Attorney for Defendants Washington County, Sheriff Cory C. Pulsipher, Bret Lyman,
      Ryan Borrowman, Michael Johnson and Ryan Borrowman



                                           KIPP & CHRISTIAN, P.C.


                                           /s/ Lisa Carroll
                                           Legal Assistant to Gary T. Wight




                                              3
